DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of a mental process without significantly more. 
Claim 1 recites a method comprising receiving treatment information, receiving machine-parameter information, and determining a beam current based on the information by considering a time required to deliver a quantity of monitor units to a plurality of spots. This judicial exception is not integrated into a practical application because there is no recitation of a physical step of adjusting a beam current or performing another operation on a therapy device. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites only that the method is performed by “one or more devices” amounting to “mere instructions to implement an abstract idea on a computer” (Alice Corp, 573 U.S. at 225-26, 110 USPQ2d at 1984, MPEP 2106.05(f) [R-10.2019]).  Claims 2-5, 7-9, 11-13, 15 and 17, which depend on claim 1, do not integrate the abstract idea of claim 1 into a practical application or add additional elements that 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “machine parameter information” comprising maximum beam current information or a limit on the number of protons or ions per time segment for parts of the machine, does not reasonably provide enablement for any reasonable meaning of the phrase “machine parameter information” (e.g. maximum magnet scanning speed) or any possible machine parameter information of a particle accelerator.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 9-15, 17 and 18 of U.S. Patent No. 10,716,954 B2 (hereinafter Goebel). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Goebel teaches a method performed by one or more devices, comprising receiving treatment information relating to a treatment plan for proton or ion beam therapy intended to irradiate a target tissue, receiving machine parameter information (machine limitation information) relating to one or more parameters of one or more machines involved in the proton or ion beam therapy, and determining a beam current for a proton or ion beam based on the treatment information and the machine parameter information, wherein the beam current is determined by considering a time required to deliver a certain quantity of monitor units to one or more of a plurality of spots, wherein at least one of the plurality of spots is a particular area of the target tissue.
Regarding claim 2, claim 2 of Goebel teaches that the treatment plan specifies one or more of a target volume of the target tissue, a prescribed beam position in x- and y- coordinates at an isocenter, wherein the x- and y- coordinates are transversal to a beam direction, a prescribed energy of the proton or ion beam spot, and a prescribed amount of monitor units per spot, a set of field parameters that specify a direction from 
	Regarding claim 3, claim 1 of Goebel teaches that the machine-parameter information comprises information related to a machine parameter of a dose-monitor system involved in the therapy, wherein the machine parameter is a beam parameter (upper beam current) that the dose monitor is configured to monitor.
Regarding claim 4, claim 1 of Goebel teaches that the machine-parameter information comprises information related to a machine parameter of a beam position and beam shape monitoring system involved in the therapy, wherein the machine parameter is a beam parameter that the beam-position and beam shape monitor is configured to monitor.
Regarding claim 5, claim 1 of Goebel teaches that the machine parameter information comprises a maximum beam current.
Regarding claim 6, claim 4 of Goebel teaches that determining the beam current comprises determining a value of prescribed monitor units (smallest value), determining a (minimum) time of exposure required to deliver the prescribed monitor units, calculating a ratio of based on the (smallest) value of prescribed monitor units to the (minimum) exposure time, and if the ratio meets a certain criterion (if it is higher than the maximum beam current) setting the beam current to a certain beam current for a dose-monitor system or a beam-position or beam shape monitoring system.
Regarding claim 7, claim 5 of Goebel teaches that the one or more parameters comprise a parameter of an accelerator, and the beam current is determined based on the parameter of the accelerator.
	Regarding claim 8, claim 6 of Goebel teaches determining a spot duration for each spot based on the beam current (time-optimized beam current for each energy layer).
	Regarding claim 9, it is implicit that the spot duration is for at least one of the spots (i.e. for “each spot”).
	Regarding claim 10, claim 8 of Goebel teaches that determining the (time-optimized) beam current comprises determining a time of exposure required to deliver a dose, calculating a ratio based on a prescribed amount of monitor units and a determined time of exposure, and if the ratio meets a criterion setting the beam current to a certain beam current level for a dose-monitor system and a beam-position and beam-shape monitoring system.
	Regarding claim 11, claim 9 of Goebel teaches that the machine limitation information comprises information related to a machine parameter of a particle accelerator (beam current).
	Regarding claim 12, claim 10 of Goebel teaches that the spots are defined in the treatment plan.
	Regarding claim 13, claim 11 of Goebel teaches that the particular area is an energy layer of the target tissue, wherein the energy layer is defined by one or more z-locations of a target volume prescribed in the treatment plan.
Regarding claim 14, claim 12 of Goebel teaches monitoring the proton or ion beam, and an amount of units delivered to the target tissue; and adjusting the position of the proton or ion beam, an intensity of the proton or ion beam, a depth of the beam, or a combination of the foregoing.
	Regarding claim 15, claim 13 of Goebel teaches that the target tissue is diseased tissue.
	Regarding claim 16, claim 14 of Goebel teaches that the proton or ion beam is generated using a cyclotron or synchrotron.
	Regarding claim 17, claim 1 of Goebel teaches that the proton or ion beam is for delivery to the particular area of the target tissue.
	Regarding claim 18, claim 15 of Goebel teaches a system comprising one or more processors, and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to receive treatment information relating to a treatment plant for proton or ion beam therapy intended to irradiate a target tissue, receive machine-parameter information relating to one or more parameters of one or more machines involved in the proton or ion-beam therapy; and determine a beam current for a proton or ion beam based on the treatment information and the machine-parameter information, wherein the beam current is determined by considering a time required to deliver a certain quantity of monitor units to one or more of a plurality of spots, wherein at least one of the plurality of spots is a particular area of the target tissue.
Regarding claim 19, claim 17 of Goebel teaches that the machine parameter information comprises information related to a machine parameter of a dose-monitor system involved in the therapy, wherein the machine parameter is a beam parameter that the dose-monitor system is configured to monitor.
	Regarding claim 20, claim 18 of Goebel teaches one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more devices to cause a method to be performed, the method comprising, receiving treatment information relating to a treatment plan for proton or ion beam therapy for irradiating a target tissue, receiving machine-parameter information relating to one or more parameters of one or more machines involved in the proton or ion-beam therapy; and determining a beam current for a proton or ion beam based on the treatment information and the machine-parameter information, wherein the beam current is determined by considering a time required to deliver a certain quantity of monitor units to one or more of a plurality of spots, wherein at least one of the plurality of spots is a particular area of the target tissue.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 12, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claereboudt (US 20170165502 A1).
Regarding claim 1, Claereboudt teaches a method comprising, by one or more devices (therapy planning system 24):
Receiving treatment information (e.g. planned particle dose) relating to a treatment plan for proton or ion therapy (paragraphs 1-2) intended to irradiate a target tissue;
Receiving a machine-limitation information (parameter constraints of beam delivery system, paragraph 80) relating to one or more limitations of one or more machines involved in the proton or ion beam therapy;
Determining a time-optimized beam current for a proton or ion beam based on the treatment information and the machine-limitation information, wherein the beam current is determined by considering a time required to deliver a certain quantity of monitor units to one or more of a plurality of spots (determining beam parameters to optimize time for a sequence of spots based on the machine limitations, paragraphs 79-83;  beam current can depend on the beam spot, paragraph 126, meaning that adjusting the spot sequence changes the beam current as a function of time) wherein each of the plurality of spots is a particular area of the target tissue.
Regarding claim 2, Claereboudt teaches that the treatment plan specifies a target volume that defines a volume of the target tissue (method consists of optimizing plan over target volume, paragraph 130).
Regarding claim 8, the spot duration in Claereboudt is determined based on the beam current at each spot (i.e. the spot duration is set to deliver a desired dose at each beam current, paragraph 122).
Regarding claim 9, the spot duration is for each spot (i.e. at least one of the spots).
	Regarding claim 12, Claereboudt teaches that the spots are defined in the treatment plan (by dose and beam position, paragraph 7).
	Regarding claim 13, Claereboudt teaches that the particular area is an energy layer on the target tissue, wherein the energy layer is defined by one or more z-locations of a target volume prescribed in the treatment plan (paragraph 8).
	Regarding claim 15, Claereboudt teaches that the target tissue is diseased tissue (tumor, paragraph 98).
	Regarding claim 16, Claereboudt teaches that the proton or ion beam is generated using a synchrotron (paragraph 1).
	Regarding claim 17, Claereboudt teaches that the proton or ion beam is for delivery to the particular area of the target tissue.
Regarding claim 18, Claereboudt teaches a system comprising:
One or more processors (irradiation planning device 300); and
One or more computer readable non-transitory storage media coupled to one or more of the processors and comprising instructions (planning algorithm, paragraph 103) which when executed by one or more of the processors will cause the system to:
Receive treatment information (e.g. planned particle dose) relating to a treatment plan for proton or ion therapy (paragraphs 1-2) intended to irradiate a target tissue;

Determine a time-optimized beam current for a proton or ion beam based on the treatment information and the machine-limitation information, wherein the beam current is determined by considering a time required to deliver a certain quantity of monitor units to one or more of a plurality of spots (determining beam parameters to optimize time for a sequence of spots based on the machine limitations, paragraphs 79-83; varying beam current paragraph 126), wherein each of the plurality of spots is a particular area of the target tissue.
Regarding claim 20, Claereboudt teaches one or more computer readable non-transitory storage media comprising one or more instructions (planning algorithm (instructions) are part of planning device 300, paragraph 67) which when executed will cause a method to be performed, the method comprising:
Receiving treatment information (e.g. planned particle dose) relating to a treatment plan for proton or ion therapy (paragraphs 1-2) intended to irradiate a target tissue;
Receiving a machine-limitation information (parameter constraints of beam delivery system, paragraph 80) relating to one or more limitations of one or more machines involved in the proton or ion beam therapy; and
Determining a beam current for a proton or ion beam based on the treatment information and the machine-limitation information, wherein the beam current is determined by considering a time required to deliver a certain quantity of monitor units .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 , 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Claereboudt in view of Jongen (US 20140005463 A1).
Regarding claims 5, 7, 11 and 19, Claereboudt teaches all the limitations of claims 1 and 18 as described above.  Claereboudt does not teach that the machine-limitation information comprises information related to a maximum beam current or a parameter of an accelerator.
Jongen teaches a treatment planning system which takes into account a maximum beam current (paragraph 64) produced by a particle accelerator (beam generator 11; cyclotron, paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Claereboudt so that the treatment plan (and beam current) is based partly on the maximum beam current from an accelerator as taught by .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Claereboudt in view of Iwamoto (US 20130231517 A1).
	Regarding claim 14, Claereboudt teaches all the limitations of claim 1 as described above.  Claereboudt does not teach monitoring a real-time beam position and beam shape of the proton or ion beam and a real-time amount of monitor units delivered to the particular area, and adjusting the position of the proton beam, an intensity of the beam, and a depth of the proton beam based on the real-time position, the real-time radiation dose, and the real-time location.
	Iwamoto teaches a radiation system which includes monitoring a real-time beam position and beam shape and a real-time amount of monitor units delivered to a particular area (monitoring beam position and width, paragraph 42; monitoring dose, paragraph 41) and adjusting the position of the proton beam and a depth of the proton beam based on the real-time beam position, dose and location (going to next irradiation spot and/or layer if current spot has target dose value, paragraph 42).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Claereboudt to include real-time beam monitoring and adjustment of the beam location and depth based on the monitoring as taught by Iwamoto, in order to control the dose at each spot and detect beam abnormalities as taught by Iwamoto.   Adjusting the beam position as taught by Iwamoto would sometimes result in adjusting the beam intensity in the system of Claereboudt in which the beam current is varied between irradiation spots (paragraph 126).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.